         Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 Mildred Young, individually and on behalf of all
 others similarly situated;
                                     Plaintiff,
                                                                     CLASS ACTION
                                                                      COMPLAINT

                                                                  DEMAND FOR JURY
                                                                      TRIAL

                                                               C.A. No.:

       -v.-
 Aldridge Pite Haan LLP and
 Midland Funding LLC
 and John Does 1-25

                                  Defendant(s).


Plaintiff Mildred Young (hereinafter, “Plaintiff”), a Georgia resident, individually and

on behalf of a class of all others similarly situated, brings this Class Action Complaint

by and through her attorneys, against Defendants Aldridge Pit Haan LLP (hereinafter

“Defendant APH”) and Defendant Midland Funding LLC (hereinafter “Defendant

Midland”), pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.


                                                                                       1
        Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 2 of 15




             INTRODUCTION/PRELIMINARY STATEMENT

   1.      Congress enacted the FDCPA in 1977 in response to the "abundant

evidence of the use of abusive, deceptive, and unfair debt collection practices by

many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

that "abusive debt collection practices contribute to the number of personal

bankruptcies, to material instability, to the loss of jobs, and to invasions of

individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does

not require "misrepresentation or other abusive debt collection practices." 15

U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate

abusive debt collection practices, but also to "insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged." ld. § 1692(e). After determining that the existing consumer

protection laws ·were inadequate~ id § l692(b), Congress gave consumers a

private cause of action against debt collectors who fail to comply with the Act. Id.

§ 1692k.

                         JURISDICTION AND VENUE
        Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 3 of 15




   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C.

§ 1331 and 15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over

the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C.

§ 1391(b)(2) as this is where a substantial part of the events or omissions giving

rise to the claim occurred.

                              NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Georgia

consumers under§ 1692 et seq. of Title 15 of the United States Code, commonly

referred to as the Fair Debt Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                     PARTIES

   7.      Plaintiff is a resident of the State of Georgia, County of Henry, 230

Evergreen Way, Stockbridge, GA 30281.

   8.      Defendant APH is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address of 6100 Lake Forrest Drive

Suite 200, Atlanta, GA 30328.

   9.      Upon information and belief, Defendant APH is a company that uses the

mail, telephone, and facsimile and regularly engages in business the principal

purpose of which is to attempt to collect debts alleged to be due another.
      Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 4 of 15




   10.   Defendant Midland is a "debt collector" as the phrase is defined in 15

U.S.C. § 1692(a)(6) and used in the FDCPA and can be served process upon its

registered agent Midland Credit Management, Inc. at 260 Peachtree Street NW,

Suite 2109, Atlanta GA 30303.

   11.   Upon information and belief, Defendant Midland is a company that uses

the mail, telephone, and facsimile and regularly engages in business the principal

purpose of which is to attempt to collect debts alleged to be due another.

   12.   John Does l-25, are fictitious names of individuals and businesses

alleged for the purpose of substituting names of Defendants whose identities will

be disclosed in discovery and should be made parties to this action.

                            CLASS ALLEGATIONS
   13.   Plaintiff brings this claim on behalf of the following case, pursuant to

Fed. R. Civ. P. 23(a) and 23(b)(3).

   14.   The Class consists of:

         a. all individuals with addresses in the State of Georgia;

         b. to whom Defendant APH sent a collection letter attempting to collect

             a consumer debt;

         c. on behalf of Defendant Midland;

         d. that failed to properly identify the name of the current creditor to

             whom the debt is currently owed;
      Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 5 of 15




          e. which letter was sent on or after a date one (1) year prior to the filing

             of this action and on or before a date twenty-one (2l) days after the

             filing of this action.

   15.    The identities of all class members are readily ascertainable from the

records of Defendants and those companies and entities on whose behalf they

attempt to collect and/or have purchased debts.

   16.    Excluded from the Plaintiff Class are the Defendants and all officer,

members, partners, managers, directors and employees of the Defendants and their

respective immediate families, and legal counsel for all parties to this action, and

all members of their immediate families.

   17.    There are questions of law and fact common to the Plaintiff Class, which

common issues predominate over any issues involving only individual class

members. The principal issue is whether the Defendants' written communications

to consumers, in the forms attached as Exhibit A, violate 15 U.S.C. §§ l692e,

1692g.

   18.    The Plaintiff’s claims are typical of the class members, as all are based

upon the same facts and legal theories. The Plaintiff will fairly and adequately

protect the interests of the Plaintiff Class defined in this complaint. The Plaintiff

has retained counsel with experience in handling consumer lawsuits, complex
      Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 6 of 15




legal issues, and class actions, and neither the Plaintiff nor her attorneys have any

interests, which might cause them not to vigorously pursue this action.

   19.    This action has been brought, and may properly be maintained, as a class

action pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure

because there is a well-defined community interest in the litigation:

          a. Numerosity: The Plaintiff is informed and believes, and on that basis

             alleges, that the Plaintiff Class defined above is so numerous that

             joinder of all members would be impractical.

          b. Common Questions Predominate: Common questions of law and

             fact exist as to all members of the Plaintiff Class and those questions

             predominance over any questions or issues involving only individual

             class members. The principal issue is whether the Defendants' written

             communications to consumers, in the forms attached as Exhibit A

             violate 15 USC §l692e, §l692g.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class

             members. The Plaintiff and all members of the Plaintiff Class have

             claims arising out of the Defendants' common uniform course of

             conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the

             interests of the class members insofar as Plaintiff has no interests that
      Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 7 of 15




             are adverse to the absent class members. The Plaintiff is committed

             to vigorously litigating this matter. Plaintiff has also retained counsel

             experienced in handling consumer lawsuits, complex legal issues, and

             class actions. Neither the Plaintiff nor her counsel have any interests

             which might cause them not to vigorously pursue the instant class

             action lawsuit.

          e. Superiority: A class action is superior to the other available means

             for the fair and efficient adjudication of this controversy because

             individual joinder of all members would be impracticable. Class

             action treatment will permit a large number of similarly situated

             persons to prosecute their common claims in a single forum

             efficiently and without unnecessary duplication of effort and expense

             that individual actions would engender.

   20.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that the questions of law and fact common to

members of the Plaintiff Class predominate over any questions affecting an

individual member, and a class action is superior to other available methods for

the fair and efficient adjudication of the controversy.
      Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 8 of 15




   21.    Depending on the outcome of further investigation and discovery,

Plaintiff may, at the time of class certification motion, seek to certify a class(es)

only as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).


                            FACTUAL ALLEGATIONS

   22.    Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered above herein with the same force and effect as if the same

were set forth at length herein.

   23.    Some time prior to August 23, 2019 an obligation was allegedly incurred

to Credit One Bank, N.A.

   24.    The Credit One Bank, N.A. obligation arose out of transactions in which

money, property, insurance or services, which are the subject of the transaction,

were primarily for personal, family or household purposes.

   25.    The alleged Credit One Bank, N.A. obligation is a "debt" as defined by

15 U.S.C.§ 1692a (5)

   26.    Credit One Bank, N.A. purportedly sold or assigned the debt to

Defendant Midland and Defendant APH to collect the alleged debt.

   27.    Defendants Midland and Defendant APH collect and attempt to collect

debts incurred or alleged to have been incurred for personal, family or household

purposes on behalf of creditors using the United States Postal Services, telephone

and internet.
      Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 9 of 15




                    Violation – August 23, 2019 Collection Letter

   28.    On or about August 23, 2019, Defendant APH sent Plaintiff an initial

collection letter (the “Letter”) regarding the alleged debt owed to Credit One Bank,

N.A. See Exhibit A.

   29.    The top of the letter states part:

                Re: Midland Funding as assignee of CREDIT ONE BANK, N.A.

   30.    The letter further states: “This firm represents Midland Funding, LLC as

assignee of CREDIT ONE BANK, N.A. Your account with Midland Funding,

LLC as assignee of CREDIT ONE BANK, N.A. has been turned over to us for

collection. Records and information provided to us show you are indebted to

Midland Funding, LLC as assignee of CREDIT ONE BANK, N.A. in the above

amount.

   31.    The letter is unclear who currently owns the debt.

   32.    It is entirely unclear, especially to the “least sophisticated consumer”

whether Midland Funding LLC actually owns the debt or has merely been assigned

the debt for collection from Credit One Bank, N.A.

   33.    The consumer cannot discern whether Midland Funding purchased the

debt and is the current creditor or whether they are collecting on behalf of Credit

One Bank, N.A. who may own the debt.
         Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 10 of 15




      34.    Nowhere on the letter does it actually use the term “current creditor” as

   a description for Midland Funding LLC.

      35.    It is deceptive to not clearly state who the creditor is in any collection

   letter sent to a consumer.

      36.    The FDCPA requires that the letter must specifically and clearly state

   who the creditor is.

      37.    Defendants have failed to provide the consumer with a proper, initial

   communication letter by failing to clearly identify the current creditor of the debt.

      39.    Plaintiff incurred an informational injury as Defendants failed to advise

her of the identity of her creditor.

      40.    As a result of Defendants’ deceptive, misleading and unfair debt

collection practices, Plaintiff has been damaged.



                                       COUNT I

   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15

   U.S.C. §1692e et seq.

      41.    Plaintiff repeats, reiterates and incorporates the allegations contained in

   paragraphs above herein with the same force and effect as if the same were set

   forth at length herein.
        Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 11 of 15




   42.     Defendants’ debt collection efforts attempted and/or directed towards the

Plaintiff violated various provisions of the FDCPA, including but not limited to 15

U.S.C. § 1692e.

   43.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection

of any debt.

   44.     Defendants violated said section

   a.      by creating a false and misleading representation of the status of the

debt/and the effect of partial payment of the debt in violation of §1692e(10); and

b. by falsely representing the character, amount or legal status of the debt in

violation of §1692e(2)(A);

   45.     By reason thereof, Defendants are liable to Plaintiff for judgment that

Defendants’ conduct violated Section 1692e et seq. of the FDCPA, actual

damages, statutory damages, costs and attorneys’ fees.



                             COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                      ACT 15 U.S.C. §1692g et seq.

   41.     Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs above herein with the same force and effect as if the same were set

forth at length herein.
     Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 12 of 15




   42.   Defendants’ debt collection efforts attempted and/or directed towards the

Plaintiff violated various provisions of the FDCPA, including but not limited to 15

U.S.C. § 1692g.

   43.    Pursuant to 15 USC §1692g, a debt collector:

         Within five days after the initial communication with a consumer in

   connection with the collection of any debt, a debt collector shall, unless the

   following information is contained in the initial communication or the

   consumer has paid the debt, send the consumer a written notice containing –

                  i. The amount of the debt;

            ii. The name of the creditor to whom the debt is owed;

           iii. A statement that unless the consumer, within thirty days after

                receipt of the notice, disputes the validity of the debt, or any

                portion thereof, the debt will be assumed to be valid by the debt-

                collector;

            iv. A statement that the consumer notifies the debt collector in writing

                within thirty-day period that the debt, or any portion thereof, is

                disputed, the debt collector will obtain verification of the debt or

                a copy of a judgment against the consumer and a copy of such

                verification or judgment will be mailed to the consumer by the

                debt collector; and
       Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 13 of 15




             v. A statement that, upon the consumer’s written request within the

                 thirty-day period, the debt collector will provide the consumer

                 with the name and address of the original creditor, if different from

                 the current creditor.

   44.    Pursuant to 15 U.S.C. §1692g, a debt collector must clearly notify the

consumer of the name of the creditor to whom the debt is owed. §1692g(a)(2).

   45.    This notice must be properly conveyed so that the consumer is clearly

advised to whom the alleged debt is owed.

   46.    Defendants violated this section by unfairly failing to advise Plaintiff as

to the identity of the current creditor who was attempting to collect a debt from

her.

   47.     By reason thereof, Defendants are liable to Plaintiff for judgment that

Defendants’ conduct violated Section 1692g et seq. of the FDCPA, actual

damages, statutory damages, costs and attorneys’ fees.




                      DEMAND FOR TRIAL BY JURY

   46.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

hereby requests a trial by jury on all issues so triable.
           Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 14 of 15




                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff Mildred Young, individually and on behalf of all others

similarly situated, demands judgment from Defendants APH and Defendant

Midland as follows:


      1.      Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative, and her attorneys as Class Counsel;

      2.      Awarding Plaintiff and the Class statutory damages;

      3.      Awarding Plaintiff and the Class actual damages;

      4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’

   fees and expenses;

      5.      Awarding pre-judgment interest and post-judgment interest; and

      6.      Awarding Plaintiff and the Class such other and further relief as this

   Court may deem just and proper.


                     Certificate of Compliance With Local Rule 7.1D


              Pursuant to Local Rule 7.1D, the undersigned counsel certifies that this

      document has been prepared using Times New Roman 14-point font.




      Dated: May 28, 2020                     Respectfully Submitted,
Case 1:20-cv-02347-AT Document 1 Filed 06/01/20 Page 15 of 15




                                       /s/ Misty Oaks Paxton
                                       By: Misty Oaks Paxton, Esq.
                                       3315 Charleston Court
                                       Decatur, GA, 30034
                                       Phone: (404) 725-5697
                                       Fax: (775) 320-3698
                                       attyoaks@yahoo.com
                                       Attorney for Plaintiff
